       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 1 of 17



 1   Joseph S. Davidson (Ill. Bar. No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   + 1 630-575-8181
     jdavidson@sulaimanlaw.com
 5
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA
 8
                                                          Case No.
 9    Kenneth McMillan,
10                                                        COMPLAINT FOR DAMAGES
                         Plaintiff,
11                                                        1. VIOLATION OF THE FAIR CREDIT
              v.
                                                          REPORTING ACT, 15 U.S.C. § 1681 ET
12    Specialized Loan Servicing LLC; Equifax             SEQ.
      Information Services LLC, and Trans Union
13    LLC,                                                2. VIOLATION OF THE FAIR DEBT
14                                                        COLLECTION PRACTICES ACT, 15
                         Defendants.                      U.S.C. § 1692 ET SEQ.
15
                                                          JURY TRIAL DEMANDED
16

17          NOW COMES, KENNETH McMILLAN, through counsel, Joseph S. Davidson of

18   SULAIMAN LAW GROUP, LTD., complaining of SPECIALIZED LOAN SERVICING LLC;

19   EQUIFAX INFORMATION SERVICES LLC AND TRANS UNION LLC., as follows:
20                                     NATURE OF THE ACTION
21
            1.      Plaintiff seeks damages for Defendants’ violations of the Fair Credit Reporting Act
22
     (“FCRA”), 15 U.S.C. § 1681 et seq. and the Fair Debt Collection Practices Act (“FDCPA”), 15
23
     U.S.C. § 1692 et seq.
24

25                                     JURISDICTION AND VENUE

26          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

27          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
28
                                                      1
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 2 of 17



 1                                                  PARTIES
 2          4.      KENNETH McMILLAN (“Plaintiff”) is a natural person, who at all times relevant
 3   resided in Tucson, Arizona.
 4
            5.      Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).
 5
            6.      Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).
 6
            7.      SPECIALIZED LOAN SERVICING LLC (“SLS”) is a corporation organized under
 7

 8   the laws of Delaware.

 9          8.      SLS has a principal place of business at 8742 Lucent Boulevard, Suite 300,

10   Highlands Ranch, Colorado 80129.
11
            9.      SLS is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal purpose
12
     of SLS’s business is the collection of debt.
13
            10.     SLS is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly collects
14
     or attempts to collect debts owed or due or asserted to be owed or due another.
15

16          11.     SLS is a “furnisher of information” as defined by 15 U.S.C. §1681s-2.

17          12.     EQUIFAX INFORMATION SERVICES LLC (“Equifax”) is a limited liability
18   company organized under the laws of Georgia.
19
            13.     Equifax has a principal place of business at 1550 Peachtree Street, NW, Atlanta,
20
     Georgia 30309.
21
            14.     Equifax is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).
22

23          15.     Equifax is a “consumer reporting agency that compiles and maintains files on

24   consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p).

25          16.     TRANS UNION LLC (“Trans Union”) is a limited liability company organized
26   under the laws of Delaware.
27

28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 3 of 17



 1           17.       Trans Union has a principal place of business at 555 West Adams Street, Chicago,
 2   Illinois 60661.
 3
             18.       Trans Union is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).
 4
             19.       Trans Union is a “consumer reporting agency that compiles and maintains files on
 5
     consumers on a nationwide basis” as defined by 15 U.S.C. § 1681a(p).
 6

 7                                       FACTUAL ALLEGATIONS

 8           20.       On January 11, 2008, Plaintiff executed a mortgage (the “Mortgage”) in favor of

 9   Mortgage Direct, Inc.
10
             21.       The Mortgage secured the purchase of Plaintiff’s personal residence located at 3045
11
     Hedgerow Lane, Homewood, Illinois 60430 (the “Property”).
12
             22.       The Mortgage secured the repayment of the indebtedness evidenced by a promissory
13
     note in the amount of $204,000.00 (the “Loan”).
14

15           23.       On April 12, 2012, Mortgage Electronic Registration Systems, Inc., as nominee of

16   Mortgage Direct, Inc. executed an assignment of mortgage in favor of Wells Fargo Bank, N.A.
17           24.       On June 15, 2016, Plaintiff filed a voluntary petition for relief under Chapter 13 of
18
     the Bankruptcy Code.
19
             25.       Simultaneously with the voluntary petition, Plaintiff filed his original Chapter 13
20
     plan.
21

22           26.       Plaintiff’s Modified Chapter 13 Plan, dated August 23, 2016, was confirmed on

23   September 7, 2016 (the “Confirmed Plan”).

24           27.       The Confirmed Plan provides:
25                     ■      A check in this box indicates that the plan contains special
26                     provisions, set out in Section G. Otherwise, the plan includes no
                       provisions deviating from the model plan adopted by the court at the
27                     time of the filing of this case.

28                                                         ***
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 4 of 17



 1
                    Section G. Special terms.
 2

 3                  Notwithstanding anything to the contrary set forth above, this Plan shall
                    include the provisions set forth in the box following the signatures. The
 4                  provisions will not be effective unless there is a check in the notice box
                    preceding Section A.
 5
                                                      ***
 6                                 Special Terms [as provided in Paragraph G]
 7
                    1. Debtors are surrendering the real property located at 3045 Hedgerow
 8                  Lane, Homewood, Illinois 60430 to Wells Fargo Bank, N.A. in full
                    satisfaction of claims.
 9
            28.     On May 18, 2017, the Bankruptcy Court entered an Order of Discharge for the
10

11   benefit of Plaintiff under 11 U.S.C. § 1328(a).

12          29.     Generally, a discharge removes the debtor’s personal liability for debts provided for

13   by the chapter 13 plan.
14
            30.     In January of 2018, servicing rights to Plaintiff’s Mortgage were transferred to
15
     Defendant.
16
            31.     On September 11, 2019, Plaintiff obtained and reviewed his 3-Bureau Credit Report.
17
            32.     Plaintiff discovered SLS wrongly reported Plaintiff’s “Current Balance” of
18

19   “$249847;” “Monthly Payment” of “$2012;” and “Status” of “120 days late” to Trans Union.

20          33.     Plaintiff discovered SLS wrongly reported Plaintiff’s “Current Balance” of
21   “$252239;” “Monthly Payment” of “$2012;” and “Status” of “120 days late” to Equifax.
22
            34.     Plaintiff discovered SLS wrongly reported Plaintiff’s “Current Balance” of
23
     “$249847” and “Monthly Payment” of “$2012” to Experian.
24
            35.     Moreover, Plaintiff discovered SLS was not reporting Plaintiff’s Mortgage as
25

26   “Discharged in Bankruptcy.”

27          36.     On September 11, 2019, Plaintiff mailed a credit dispute letter to Equifax, Experian

28   and Trans Union by First-Class Mail®.
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 5 of 17



 1          37.    Plaintiff’s credit dispute letter voiced Plaintiff’s concerns and requested Equifax,
 2   Experian and Trans Union review and correct SLS’s inaccurate reporting.
 3
            38.    Trans Union received and promptly notified SLS of Plaintiff’s credit dispute by
 4
     sending an automated consumer dispute verification form (“ACDV”).
 5
            39.    Equifax received and promptly notified SLS of Plaintiff’s credit dispute by sending
 6

 7   an ACDV.

 8          40.    Experian received and promptly notified SLS of Plaintiff’s credit dispute by sending

 9   an ACDV.
10
            41.    On or around September 21, 2019, Trans Union mailed Plaintiff Investigation
11
     Results.
12
            42.    Plaintiff’s Trans Union Investigation Results stated, in part:
13
            SPECIALIZED LOAN SVCG #101811**** (PO BOX 266005, LITTLETON, CO 80163,
14          (720) 241-7200)
            We investigated the information you disputed and the disputed information was
15
            VERIFIED AS ACCURATE; however, we updated: Balance, Date Updated; Last
16          Payment Made; Past Due; Terms; Remarks; Rating. Here is how this account
            appears on your credit report following our investigation.
17
            Balance: $181,546
18          Past Due: >$102,067<
            Pay Status: >Account 120 Days Past Due Date<
            Remarks: DISP INVG COMP-RPT BY GRNTR; >FORECLOSURE INITIATED<
19

20          43.    On or around September 24, 2019, Equifax mailed Plaintiff Dispute Results.

21          44.    Plaintiff’s Equifax Dispute Results stated, in part:

22          >>> The information you disputed has been updated as well as other
            information on this item. Account # - 101811* The results are: We verified that
23          this item belongs to you. This account has been updated. THE FOLLOWING
            FIELDS HAVE BEEN MODIFIED: *ADDITIONAL INFORMATION. If you have
24          additional questions about this item please contact: Specialized Loan Services,
            8742 Lucent Blvd Ste 300, Highlands Ranch CO 80129-2386 Phone: (720) 241-
25
            7200
26          Balance Amount: $181,546
            Amount Past Due: $102,067
27          Scheduled Payment Amount: $2,012
            Status: Over 120 Days Past Due Mortgage
28
        Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 6 of 17



 1             ADDITIONAL INFORMATION: Foreclosure Process Started

 2             45.    Notably, neither Plaintiff’s Equifax nor Trans Union credit report referenced
 3
     Plaintiff’s bankruptcy discharge.
 4
               46.    In response to Plaintiff’s dispute, Experian deleted this item from Plaintiff’s credit
 5
     report.
 6
                                                  DAMAGES
 7

 8             47.    Undeniably, inaccurate reporting of Plaintiff’s Mortgage continues to portray an

 9   untruthful and damaging depiction of Plaintiff by producing a materially misleading impression
10   that Plaintiff is obligated to SLS post-discharge.
11
               48.    Inaccurate credit reporting has resulted in anxiety, expenditure of monies (in form
12
     of postage), expenditure of time, as well as mental anguish.
13
               49.    Inaccurate credit reporting has rendered Plaintiff helpless to regain control of his
14

15   credit standing and creditworthiness.

16             50.    As result, Plaintiff is forced to file this case to compel Defendants to report

17   Plaintiff’s accounts accurately.
18                                         CLAIMS FOR RELIEF
19
                                                  Count I:
20                              SLS’s violation(s) of 15 U.S.C. § 1681 et seq.

21             51.    All paragraphs of this Complaint are expressly adopted and incorporated herein as
22   though fully set forth herein.
23
               52.    The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.
24
     § 1681a(d)(1).
25
               A.     SLS’s failure to conduct an investigation
26

27             53.    15 U.S.C. § 1681s-2(b)(1) provides

28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 7 of 17



 1                  “[a]fter receiving notice of a dispute with regard to the completeness or
                    accuracy of any information provided by a person to a consumer reporting
 2                  agency, the person shall –
 3
                           (A)     Conduct an investigation with respect to the disputed
 4                                 information;

 5                         (B)     Review all relevant information provided by the consumer
                                   reporting agency pursuant to section 1681i(a)(2);
 6

 7                         (C)     Report the results of the investigation to the consumer
                                   reporting agency;
 8
                           (D)     If the investigation finds that the information is incomplete or
 9                                 inaccurate, report those results to all other consumer
                                   reporting agencies to which the person furnished the
10
                                   information and that compile and maintain files on
11                                 consumers on a nationwide basis; and

12                         (E)     If an item of information disputed by a consumer is found to
                                   be inaccurate or incomplete or cannot be verified after any
13                                 reinvestigation for purposes of reporting to a consumer
                                   reporting agency only, as appropriate, based on the results of
14
                                   the reinvestigation promptly –
15
                                   (i)     Modify that item of information;
16
                                   (ii)    Delete that item of information; or
17
                                   (iii)   Permanently block the reporting of that item of
18
                                           information.
19
            54.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), SLS received
20
     Plaintiff’s credit dispute from Equifax, Experian, and Trans Union.
21

22          55.     SLS violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct an investigation

23   with respect to the disputed information.

24          56.     SLS violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant
25   information provided by Equifax, Experian, and Trans Union.
26
            57.     Had SLS conducted a reasonable investigation to determine whether the disputed
27
     information was inaccurate, SLS would have discovered that Plaintiff’s Mortgage was discharged
28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 8 of 17



 1   in bankruptcy; and promptly modified those items of information, deleted those items of
 2   information or permanently blocked the reporting of that item of information.
 3
            58.     SLS violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the results of the
 4
     investigation to Equifax, Experian, and Trans Union.
 5
            59.     SLS violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly modify that item
 6

 7   of information; delete that item of information; or permanently block the reporting of that item of

 8   information.

 9          60.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any
10
     requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in
11
     an amount equal to the sum of -
12
            (1)
13
                    (A)     any actual damages sustained by the consumer as a result of the
14
                            failure or damages of not less than $100 and not more than $1,000.
15
             (2)    such amount of punitive damages as the court may allow; and
16
             (3)    in the case of any successful action to enforce any liability under this section,
17                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
18

19          61.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply with

20   any requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer
21   in an amount equal to the sum of -
22
            (1)     any actual damages sustained by the consumer as a result of the failure; and
23
            (2)     in the case of any successful action to enforce any liability under this section,
24                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
25

26          62.     SLS’s complete indifference as to its obligations under the FCRA reveal a conscious

27   disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

28   circumstances of wanton and willful conduct, calling for the imposition of punitive damages.
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 9 of 17



 1          WHEREFORE, Plaintiff requests the following relief:
 2          A.      find SLS in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-2(b)(1)(B), 1681s-
 3
                    2(b)(1)(C), and 1681s-2(b)(1)(E).
 4
            B.      award any actual damages to Plaintiff as a result of SLS’s violation;
 5
            C.      award any additional damages, as the Court may allow, in an amount not to exceed
 6

 7                  $1,000.00 for each such violation;

 8          D.      award any punitive damages, as the Court may allow;

 9          E.      award the costs of the action, together with any attorneys’ fees incurred in
10
                    connection with such action as the Court may determine to be reasonable under the
11
                    circumstances; and
12
            F.      award such other relief as this Court deems just and proper.
13
                                                 Count II
14
                             Equifax’s violation(s) of 15 U.S.C. § 1681 et seq.
15
            63.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
16
     though fully set forth herein.
17
            A.      Equifax’s failure to follow reasonable procedures
18

19          64.     The FCRA mandates “[w]henever a consumer reporting agency prepares a

20   consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the
21   information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).
22
            65.     On multiple and numerous occasions, Equifax prepared patently inaccurate
23
     consumer reports concerning Plaintiff.
24
            66.     Despite actual notice, Equifax sold such patently inaccurate consumer reports to one
25

26   or more third parties, thereby misrepresenting Plaintiff’s creditworthiness.

27          67.     Equifax violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures to

28   assure maximum possible accuracy of the information concerning Plaintiff.
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 10 of 17



 1          B.      Equifax’s failure to conduct a reasonable investigation
 2          68.     The FCRA mandates “if the completeness or accuracy of any item of information
 3
     contained in a consumer’s file at a consumer reporting agency is disputed by the consumer and the
 4
     consumer notifies the agency directly *** the agency shall, free of charge, conduct a reasonable
 5
     reinvestigation to determine whether the disputed information is inaccurate and record the current
 6

 7   status of the disputed information, or delete the item from the file before the end of the 30-day

 8   period beginning on the date on which the agency receives the notice of the dispute from the

 9   consumer. 15 U.S.C. § 1681i(1)(A).
10
            69.     The FCRA further mandates “[i]f, after any reinvestigation of any information
11
     disputed by a consumer, an item of the information is found to be inaccurate or incomplete or
12
     cannot be verified, the consumer reporting agency shall – (i) promptly delete that item of
13
     information from the file of the consumer, or modify that item of information, as appropriate, based
14

15   on the results of the reinvestigation; and (ii) promptly notify the furnisher of that information that

16   the information has been modified or deleted from the file of the consumer. 15 U.S.C. §§
17   1681i(5)(A)(i) and (ii).
18
            70.     Equifax violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable
19
     reinvestigation to determine whether the disputed information is inaccurate and record the current
20
     status of the disputed information, or delete the item from the file before the end of the 30-day
21

22   period beginning on the date on which Equifax received Plaintiff’s credit dispute.

23          71.     Equifax violated 15 U.S.C. § 1681i(a)(2) by failing to provide notification of the

24   dispute to SLS before the expiration of the 5-business-day period beginning on the date on which
25   Equifax received Plaintiff’s credit dispute.
26

27

28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 11 of 17



 1          72.     Equifax violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
 2   relevant information submitted by Plaintiff before the end of the 30-day period beginning on the
 3
     date on which Equifax received Plaintiff’s credit dispute.
 4
            73.     Equifax violated 15 U.S.C. § 1681i(a)(5)(A)(i) by failing to promptly delete that
 5
     item of information from the file of Plaintiff, or modify that item of information, as appropriate,
 6

 7   based on the results of the reinvestigation.

 8          74.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

 9   requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in
10
     an amount equal to the sum of -
11
            (1)
12
                    (A)     any actual damages sustained by the consumer as a result of the
13                          failure or damages of not less than $100 and not more than $1,000.
14
             (2)    such amount of punitive damages as the court may allow; and
15
            (3)     in the case of any successful action to enforce any liability under this section,
16                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
17
            75.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply with
18

19   any requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer

20   in an amount equal to the sum of -
21          (1)     any actual damages sustained by the consumer as a result of the failure; and
22
            (2)     in the case of any successful action to enforce any liability under this section,
23                  the costs of the action together with reasonable attorney’s fees as determined
                    by the court.
24
            76.     Equifax’s complete indifference as to its obligations under the FCRA reveal a
25

26   conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by

27   circumstances of wanton and willful conduct, calling for the imposition of punitive damages.

28          WHEREFORE, Plaintiff requests the following relief:
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 12 of 17



 1          A.      find Equifax in violation of 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), 1681i(a)(2),
 2                  1681i(a)(4), and 1681i(a)(5)(A)(i).
 3
            B.      award any actual damages to Plaintiff as a result of Equifax’s violation;
 4
            C.      award any additional damages, as the Court may allow, in an amount not to exceed
 5
                    $1,000.00 for each such violation;
 6

 7          D.      award any punitive damages, as the Court may allow;

 8          E.      award the costs of the action, together with any attorneys’ fees incurred in

 9                  connection with such action as the Court may determine to be reasonable under the
10
                    circumstances; and
11
            F.      award such other relief as this Court deems just and proper.
12
                                                Count III
13                         Trans Union’s violation(s) of 15 U.S.C. § 1681 et seq.
14
            77.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
15
     though fully set forth herein.
16
            A.      Trans Union’s failure to follow reasonable procedures
17
            78.     The FCRA mandates “[w]henever a consumer reporting agency prepares a
18

19   consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

20   information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).
21          79.     On multiple and numerous occasions, Trans Union prepared patently inaccurate
22
     consumer reports concerning Plaintiff.
23
            80.     Despite actual notice, Trans Union sold such patently inaccurate consumer reports
24
     to one or more third parties, thereby misrepresenting Plaintiff’s creditworthiness.
25

26          81.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

27   procedures to assure maximum possible accuracy of the information concerning Plaintiff.

28          B.      Trans Union’s failure to conduct a reasonable investigation
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 13 of 17



 1          82.     The FCRA mandates “if the completeness or accuracy of any item of information
 2   contained in a consumer’s file at a consumer reporting agency is disputed by the consumer and the
 3
     consumer notifies the agency directly *** the agency shall, free of charge, conduct a reasonable
 4
     reinvestigation to determine whether the disputed information is inaccurate and record the current
 5
     status of the disputed information, or delete the item from the file before the end of the 30-day
 6

 7   period beginning on the date on which the agency receives the notice of the dispute from the

 8   consumer. 15 U.S.C. § 1681i(1)(A).

 9          83.     The FCRA further mandates “[i]f, after any reinvestigation of any information
10
     disputed by a consumer, an item of the information is found to be inaccurate or incomplete or
11
     cannot be verified, the consumer reporting agency shall – (i) promptly delete that item of
12
     information from the file of the consumer, or modify that item of information, as appropriate, based
13
     on the results of the reinvestigation; and (ii) promptly notify the furnisher of that information that
14

15   the information has been modified or deleted from the file of the consumer. 15 U.S.C. §§

16   1681i(5)(A)(i) and (ii).
17          84.     Trans Union violated 15 U.S.C. § 1681i(a)(1)(A) by failing to conduct a reasonable
18
     reinvestigation to determine whether the disputed information is inaccurate and record the current
19
     status of the disputed information, or delete the item from the file before the end of the 30-day
20
     period beginning on the date on which Trans Union received Plaintiff’s credit dispute.
21

22          85.     Trans Union violated 15 U.S.C. § 1681i(a)(2) by failing to provide notification of

23   the dispute to SLS before the expiration of the 5-business-day period beginning on the date on

24   which Trans Union received Plaintiff’s credit dispute.
25          86.     Trans Union violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
26
     relevant information submitted by Plaintiff before the end of the 30-day period beginning on the
27
     date on which Trans Union received Plaintiff’s credit dispute.
28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 14 of 17



 1          87.     Trans Union violated 15 U.S.C. § 1681i(a)(5)(A)(i) by failing to promptly delete
 2   that item of information from the file of Plaintiff, or modify that item of information, as appropriate,
 3
     based on the results of the reinvestigation.
 4
            88.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any
 5
     requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in
 6

 7   an amount equal to the sum of -

 8          (1)

 9                  (B)     any actual damages sustained by the consumer as a result of the
                            failure or damages of not less than $100 and not more than $1,000.
10

11           (2)    such amount of punitive damages as the court may allow; and

12          (4)     in the case of any successful action to enforce any liability under this section,
                    the costs of the action together with reasonable attorney’s fees as determined
13                  by the court.
14
            89.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply with
15
     any requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer
16
     in an amount equal to the sum of -
17
            (3)     any actual damages sustained by the consumer as a result of the failure; and
18

19          (4)     in the case of any successful action to enforce any liability under this section,
                    the costs of the action together with reasonable attorney’s fees as determined
20                  by the court.
21          90.     Trans Union’s complete indifference as to its obligations under the FCRA reveal a
22
     conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are attended by
23
     circumstances of wanton and willful conduct, calling for the imposition of punitive damages.
24
            WHEREFORE, Plaintiff requests the following relief:
25

26          A.      find Trans Union in violation of 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), 1681i(a)(2),

27                  1681i(a)(4), and 1681i(a)(5)(A)(i).

28          B.      award any actual damages to Plaintiff as a result of Trans Union’s violation;
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 15 of 17



 1          C.      award any additional damages, as the Court may allow, in an amount not to exceed
 2                  $1,000.00 for each such violation;
 3
            D.      award any punitive damages, as the Court may allow;
 4
            E.      award the costs of the action, together with any attorneys’ fees incurred in
 5
                    connection with such action as the Court may determine to be reasonable under the
 6

 7                  circumstances; and

 8          F.      award such other relief as this Court deems just and proper.

 9                                             COUNT IV:
                               SLS’s violation(s) of 15 U.S.C. § 1692 et seq.
10

11          81.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

12   though fully set forth herein.
13                                    Violation(s) of 15 U.S.C. § 1692e(8)
14
            82.     Section 1692e provides:
15
                    A debt collector may not use false, deceptive, or misleading representation
16                  or means in connection with the collection of any debt. Without limiting the
                    general application of the foregoing, the following conduct is a violation of
17                  this section:
18
                    (8)     Communicating or threatening to communicate to any person credit
19                          information which is known or which should be known to be false,
                            including the failure to communicate that a disputed debt is disputed.
20
            93.     SLS violated 15 U.S.C. § 1692e(8) by reporting Plaintiff’s “Current Balance” of
21

22   “$249847;” “Monthly Payment” of “$2012;” and “Status” of “120 days late” to Trans Union in

23   spite of Plaintiff’s bankruptcy discharge.

24          84.     SLS violated 15 U.S.C. § 1692e(8) by reporting Plaintiff’s “Current Balance” of
25
     “$252239;” “Monthly Payment” of “$2012;” and “Status” of “120 days late” to Equifax in spite
26
     of Plaintiff’s bankruptcy discharge.
27

28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 16 of 17



 1          85.     SLS violated 15 U.S.C. § 1692e(8) by reporting Plaintiff’s “Current Balance” of
 2   “$249847” and “Monthly Payment” of “$2012” to Experian in spite of Plaintiff’s bankruptcy
 3
     discharge.
 4
            86.     Moreover, SLS violated 15 U.S.C. § 1692e(8) by failing to notate Plaintiff’s
 5
     Mortgage as “discharged in bankruptcy” when furnishing information to Equifax, Experian and
 6

 7   Trans Union

 8          87.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(8) pursuant to section k

 9   of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector
10
     who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to
11
     any person is liable to such person in an amount equal to the sum of -
12
            (1)     any actual damage sustained by such person as a result of such failure;
13
            (2)
14

15                  (A)    in the case of any action by an individual, such additional damages
                           as the court may allow, but not exceeding $1,000.00; or
16
            (3)     in the case of any successful action to enforce the foregoing liability, the
17                  costs of the action, together with reasonable attorney's fees as determined by
                    the court.
18

19          WHEREFORE, Plaintiff requests the following relief:

20          A.      find that SLS violated 15 U.S.C. § 1692e(8);
21
            B.      award any actual damage sustained by Plaintiff as a result of SLS’s violation
22
                    pursuant to 15 U.S.C. § 1692k(a)(1);
23
            C.      award such additional damages, as the Court may allow, but not exceeding $1,000
24
                    pursuant to 15 U.S.C. § 1692k(a)(2)(A);
25

26          D.      award costs of this action including expenses together with reasonable attorneys’

27                  fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and
28
       Case 4:19-cv-00555-DCB Document 1 Filed 11/27/19 Page 17 of 17



 1           E.      award such other relief as this Court deems just and proper.
 2                                      DEMAND FOR JURY TRIAL
 3
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
 4
     this action so triable of right.
 5
     DATED: November 27, 2019                                     Respectfully submitted,
 6

 7                                                                KENNETH McMILLAN

 8                                                                By: /s/ Joseph S. Davidson

 9                                                                Joseph S. Davidson
                                                                  SULAIMAN LAW GROUP, LTD.
10
                                                                  2500 South Highland Avenue
11                                                                Suite 200
                                                                  Lombard, Illinois 60148
12                                                                +1 630-581-5450
                                                                  jdavidson@sulaimanlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
